        Case 4:19-cv-00105-BLW Document 44 Filed 09/05/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  ALEXIS JOHNSON,
                                                Case No. 4:19-cv-00105-BLW

        Plaintiff,                              MEMORANDUM DECISION
                                                AND ORDER
            v.

  GOLDEN VALLEY NATURAL,
  LLC,

        Defendant.



                                INTRODUCTION
      Before the Court is Golden Valley Natural, LLC’s Motion in Limine. Dkt.

24. The motion is fully briefed and at issue.

                                 BACKGROUND

      Trial in this matter is set for September 14, 2020. Johnson has claims for

hostile work environment based upon sexual and racial harassment, disparate

treatment based on sex and race ready for trial and constructive discharge.

Defendant seeks to exclude certain witnesses from testifying at trial.




ORDER - 1
        Case 4:19-cv-00105-BLW Document 44 Filed 09/05/20 Page 2 of 5




                               LEGAL STANDARD

      There is no express authority for motions in limine in either the Federal

Rules of Civil Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). They key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offered.” Luce v.

United States, 469 U.S. 38, 40 (1984). A ruling on a motion in limine is essentially

a preliminary ruling, which may be reconsidered in the context of trial. Id. at 41.

                                    ANALYSIS
      A.     Testimony Regarding Other Instances of Harassment and the
             Duration of the Harassment

      Golden Valley seeks to exclude testimony from Johnson, Pamela Cortez and

other former employees about other instances of harassment involving themselves

and other employees. Golden Valley also seeks to exclude testimony from Johnson

and Cortez that this harassment continued the entire time of their employment. The

Ninth Circuit has recognized that harassment of other female employees is relevant

and probative of a defendant’s “general attitude of disrespect toward female

employees” in the context of a hostile work environment claim. Zetwick v. County

of Yolo, 850 F.3d 436, 445 (9th Cir. 2017). Further, questions of proper foundation

or objections to hearsay are best assessed when the statements are presented in




ORDER - 2
         Case 4:19-cv-00105-BLW Document 44 Filed 09/05/20 Page 3 of 5




context at trial. Therefore, the Court will deny the motion as to the evidence of

other instances of harassment and the duration of harassment that Johnson

identified in her response to Defendant’s motion.

       B.     Witness Disclosures

       Golden Valley seeks to exclude Johnson’s “family members,” Justin Ruiz,

Pamela Cortez, “Supervisor Andrew,” and “Line Supervisor Julio” from testifying.

Golden Valley argues that Johnson failed to identify which family members would

testify and that Johnson failed to provide a summary of what these witnesses would

testify about.

       Johnson intends to call her father to testify regarding his personal

observations of Johnson when she went home after work and after she quit.

Johnson disclosed to Golden Valley that she would call her parents to testify about

her damages in her Initial Disclosures. Therefore, the Court will deny the motion

as to Johnson’s father’s testimony as described in her response.

       Johnson intends to call Pamela Cortez to testify. Johnson disclosed Cortez as

a potential witness in her Initial Disclosures to Golden Valley and a summary of

her knowledge of relevant facts was stated in EEOC documents produced to

Golden Valley. Therefore, the Court will deny the motion to exclude Cortez from

testifying at trial.




ORDER - 3
        Case 4:19-cv-00105-BLW Document 44 Filed 09/05/20 Page 4 of 5




      Johnson does not intend to call Justin Ruiz, “Supervisor Andrew”, “Line

Supervisor Julio,” or any other family members as witnesses at trial. Therefore, the

Court will grant the motion as to these witnesses.

      C.     Testimony from Johnson’s Counselor

      Defendant seeks to exclude testimony from Johnson’s counselor and

Johnson’s medical records from Johnson’s counselor. Johnson does not intend to

call a counselor as a witness or introduce medical records related to her counseling

at trial. Therefore, the Court will grant the motion as to Johnson’s counselor.

      D.     Testimony and medical records from Dr. Pamela Jensen

      Golden Valley seeks to exclude testimony by Dr. Pamela Jensen and

medical records regarding Johnson seeking treatment for depression caused by the

harassment and discrimination she experienced while working at Golden Valley.

Johnson does not intend to call Dr. Jensen as a witness or introduce medical

records from Dr. Jensen at trial. Therefore, the Court will grant the motion as to

Dr. Jensen’s testimony.

      F.     Johnson’s Testimony Regarding her “Initial Trainer”

      Golden Valley seeks to exclude Johnson’s testimony regarding statements

by her “Initial Trainer” about the procedure for reporting harassment claims.

Johnson did not oppose this motion in her responsive briefing. Accordingly, the




ORDER - 4
        Case 4:19-cv-00105-BLW Document 44 Filed 09/05/20 Page 5 of 5




motion will be granted.

      IT IS ORDERED that:

      1.    Golden Valley Natural, LLC’s Motion in Limine (Dkt. 24) is

GRANTED in part and DENIED in part, as explained above.



                                          DATED: September 5, 2020


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




ORDER - 5
